Citation Nr: 0918151	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

In a March 2008 statement, the Veteran expressed his desire 
to cancel his Travel Board hearing scheduled that month. 

Additionally, in a November 2008 statement, the Veteran 
revoked his appointment of The American Legion as his 
accredited representative for the issue on appeal. See 38 
C.F.R. §§ 20.603, 20.607 (2008).

The Board further notes that in April 2009, subsequent to 
certification of the issue on appeal, the Veteran submitted a 
statement which was not accompanied by a waiver of the 
Veteran's right to initial consideration by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  However, as the statement 
is essentially duplicative of arguments previously made, and 
was not accompanied by any pertinent evidence, the Board 
finds no prejudice in proceeding to adjudicate the case 
without RO consideration of the April 2009 statement.  Id.

A review of the claims folder indicates that in statements 
received by the RO in January 2007, August 2007, and November 
2008, the Veteran raised the issues of entitlement to service 
connection for dementia secondary to service-connected PTSD, 
head trauma, a vision condition, cardiac catheterization and 
entitlement to individual unemployability.  In October 2007 
and March 2009 letter, the RO issued notice consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to entitlement to service connection for cardiac 
catheterization and dementia secondary to service-connected 
PTSD, and entitlement to individual unemployability; however, 
the Veteran has not responded to those notices.  Since the 
foregoing issues have not been adjudicated, they are referred 
to the RO for appropriate consideration.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
anxiety, irritability with anger outbursts, depression, 
recurrent memories/flashbacks, sleep disturbance and 
insomnia, loss of interest in daily activities, and social 
isolation; however, obsessional rituals interfering with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships have not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case or Supplemental Statement of the Case.  
Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were satisfied by February 
2006 and June 2008 letters, the later of which specifically 
provided notice pursuant to Vazquez-Flores.  The Board notes 
that the Veteran's claim was readjudicated in an October 2008 
Supplemental Statement of the Case (mischaracterized as a 
Statement of the Case) following the April 2008 letter, which 
also provided the Veteran with an additional 60 days to 
submit more evidence.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple VA examinations pertinent 
to his increased rating claim on appeal.  Further, all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran was granted service connection for 
PTSD in a July 2003 Board decision.  By a December 2003 
rating action (issued to the Veteran in February 2004), the 
RO assigned a 30 percent rating for this condition, effective 
from March 2003.  The Veteran expressed disagreement with the 
30 percent rating in a February 2005 statement.  By an August 
2005 rating action, the RO granted an increased evaluation of 
50 percent, effective from June 2005.  In a September 2005 
statement, the Veteran indicated that he was satisfied with 
the 50 percent rating and that he wished to withdraw his 
appeal.  In December 2005, the Veteran again requested an 
increased rating for his service-connected PTSD, stating that 
the condition had worsened.  The Veteran's PTSD remains 
evaluated as 50 percent disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3. The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The pertinent evidence of record consists of VA treatment and 
examination reports, as well as statements submitted by the 
Veteran, and reflects a relatively consistent array of 
symptoms throughout the appeal period, including anxiety, 
irritability with anger outbursts, depression, recurrent 
memories/flashbacks of experiences in Korea, sleep 
disturbance and insomnia, loss of interest in daily 
activities, and social isolation.

At a June 2005 VA examination, the Veteran reported feeling 
sad and depressed, with irritability, loss of interest and 
inability to feel pleasure in daily living activities, loss 
of energy, insomnia, inability to concentrate, anxiety, 
tension, and restlessness.  Additionally, he reported 
nightmares and intrusive, recurrent, distressing thoughts 
about his experiences in the Korean war, which affected his 
daily living activities.

Mental status examination found the Veteran to be 
appropriately dressed with adequate hygiene, cooperative, 
able to establish eye contact, alert, and oriented in person, 
place, and time.  His mood was anxious and depressed, and his 
affect was constricted.  He demonstrated coherent and logical 
thought processes, and there was no looseness of association 
or evidence of disorganized speech.  Insight and judgment 
were fair.  His memory for recent, remote, and immediate 
events was intact.  He denied obsessions, panic attacks, and 
suicidal ideas, and there was no evidence of delusions or 
hallucinations.  A GAF score of 50 was assigned, which is 
generally reflective of "serious" impairment due to 
psychological limitations.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The examiner noted that the 
Veteran was not able to establish adequate interpersonal 
relations with his family and neighbors, or adequate leisure 
activities.

In March 2006, the Veteran underwent another VA examination 
by the same physician as in June 2005.  As the report of that 
examination is essentially a recitation of the June 2005 
examination, it will not be further discussed.  

Most recently, the Veteran underwent a VA examination in 
April 2008.  Although it does not appear the examiner had 
access to the claims file, the report does indicate that the 
medical records were reviewed.  (The Board notes that all 
treatment indicated by the Veteran has been by VA, the 
reports of which the examiner had electronic access).  

The Veteran reported anxiety, banging his head up against the 
wall when he gets angry at least five times a week, sleep 
disturbance four times a week, and sad mood.  He rated the 
severity of his symptoms as severe and occurring almost 
everyday.  The Veteran reported a good marital relationship, 
although he stated that he would sometimes hit his wife 
during nightmares.  He also reported having a very good 
relationship with his two daughters and a good relationship 
with friends and neighbors.  He described his activities and 
leisure pursuits as drinking beer and playing billiards at a 
nearby place with his neighbors.  

On examination, the Veteran was clean and appropriately 
dressed.  Psychomotor activity was found to be fatigued and 
tense.  His attitude toward the examiner was observed to be 
cooperative and attentive, but irritable.  He demonstrated an 
appropriate affect, but a depressed mood.  He was oriented to 
person, time, and place.  Speech and thought process was 
found to be unremarkable.  He was observed to have good 
impulse control.  Regarding judgment, it was noted that he 
understood the outcome of his behavior.  Regarding insight, 
it was noted that he partially understood the outcome of his 
behavior.  The Veteran denied delusions or hallucinations, 
obsessive/ritualistic behavior, panic attacks, and homicidal 
or suicidal thoughts.  

With respect to activities of daily living, moderate problems 
with shopping and traveling were noted.  Slight problems with 
household chores and engaging in sports/exercise were noted.  
No problems were reported with respect to toileting, 
grooming, self-feeding, bathing, dressing/undressing, 
driving, and other recreational activities.  It was noted 
that he enjoys watching television and playing with his two 
dogs.  There was mild impairment in immediate memory; 
however, remote and recent memory was found to be normal.

Although the examiner offered that there was total 
occupational and social impairment due to PTSD signs and 
symptoms, it was noted that the "[V]eteran denied 
occupational problems related to PTSD symptoms," and a GAF 
score of 60 was assigned, which is generally reflective of 
"moderate" symptoms.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

While the Veteran clearly exhibits psychiatric symptoms, the 
evidence of record does not show they are of such severity as 
to warrant a disability rating greater than the currently 
assigned 50 percent evaluation.  Importantly, the record 
demonstrates appropriate appearance, alertness, orientation 
and speech, as well as fair insight and judgment.

Although the Veteran has described irritability and social 
isolation, none of the evidence of record indicates that his 
condition is manifested by obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect of personal appearance and hygiene.  

While the Board acknowledges a May 2006 VA treatment report 
which shows that the Veteran reported needing help with 
showering and dressing, the record, including the April 2008 
VA examination, generally reflects that the Veteran remains 
able to function independently, appropriately and 
effectively.  In fact, a June 2007 VA treatment report 
reflects that the Veteran was even helping to care for his 
sick wife at home.  Further, the Board acknowledges the June 
2005 VA examiner's observation that the Veteran was not able 
to establish adequate interpersonal relations with his family 
and neighbors, or adequate leisure activities, and the May 
2008 VA examiner's opinion that there was total occupational 
and social impairment.  Nevertheless, a May 2006 VA treatment 
report shows that the Veteran reported having a "good family 
support," and at the April 2008 VA examination, the Veteran 
reported good relationships with family, friends, and 
neighbors, and that he even went out with neighbors.  In 
short, the record as a whole does not reflect an inability to 
establish and maintain effective relationships or total 
social impairment.  

Further, although the Board acknowledges a May 2006 VA 
treatment report which shows the Veteran reporting suicide 
ideations and a history of suicidal acts, the Veteran has 
generally denied harmful ideas, including at his June 2005 
and April 2008 VA examinations.  Additionally, other than 
vague reports of hearing his name called, the Veteran has 
consistently denied audiovisual hallucinations and delusions.

Based on the foregoing evidence, the next higher rating of 70 
percent for the Veteran's service-connected PTSD is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the Veteran's service-connected PTSD has 
required no hospitalization and has not been shown to be of 
such severity as to cause marked interference with 
employment.  In this regard, the Board notes that while the 
April 2008 VA examiner opined that there was total 
occupational impairment, this assessment must be considered 
in light of the actual symptoms of the Veteran's disorder 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126.  Here, the evidence is absent of any 
demonstration that the Veteran's PTSD symptoms cause marked 
interference with employment.  In fact, the April 2008 VA 
examination report specifically notes that the Veteran denied 
occupational problems related to his PTSD symptoms.  Further, 
the April 2008 VA examiner assigned a GAF score of 60, which 
is generally reflective of only moderate difficulty in 
social, occupational, or school functioning.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected PTSD for any 
time during the current appeal.

ORDER

A disability rating greater than 50 percent for PTSD is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


